Affirmed and Memorandum Opinion filed October 11, 2012.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-11-00958-CR

                       WILLIAM JOHN BEICHNER, Appellant,

                                             V.

                          THE STATE OF TEXAS, Appellee.


                        On Appeal from the 338th District Court
                                    Harris County
                            Trial Court Cause No. 1280606


                   MEMORANDUM                          OPINION


       A jury found appellant William John Beichner guilty of murder and assessed his
punishment at 35 years’ imprisonment in the Texas Department of Criminal Justice,
Institutional Division. In a single issue, he contends the evidence is legally insufficient to
support his conviction. We affirm.
                                             I

       In October 2010, Beichner and Wanda Kilgore, the complainant, were living
together at the Balboa Apartments in Nassau Bay, Texas. They had been living together
for about two years. During that time, Nassau Bay police had been dispatched to their
residence for domestic violence calls several times.

       Jason and Jessica Rockwell also lived at the Balboa Apartments around the corner
from Beichner and Kilgore. The first time they saw Beichner was the day before Kilgore
was murdered. On that day, Jason and Jessica saw Beichner at a pier behind the
apartment complex. Beichner was staggering as if he was intoxicated and was bleeding
from his arm.

       On the day of the murder, October 6, 2010, the Rockwells arrived home with their
daughter around midnight after spending the evening watching television with friends at
another apartment. As they approached their apartment door, they saw Beichner standing
nearby. He was naked, covered in blood, and holding a butcher knife. According to
Jason, Beichner appeared to be intoxicated, but the officers who later arrived at the scene
of the crime did not note that he was intoxicated.

       Jason made sure Jessica and their daughter were safely inside their apartment
before he went to speak to Beichner to find out what was happening. Beichner said to
Jason, “I need help. Can someone help me?” Beichner also stated that his wife might be
dead. Beichner repeatedly asked Jason to kick down his apartment door. Jason refused,
but he asked his wife to call the apartment maintenance man to assist Beichner. Jessica
called the maintenance man and the police. While waiting for the police to arrive, Jason
explained to Beichner that he did not feel comfortable with him holding a knife, so
Beichner dropped the knife, and Jason kicked it down the hallway.

       To avoid agitating Beichner as they waited, Jason brought two chairs outside from
his apartment as well as a towel for Beichner to use to cover himself. Jason sat with
Beichner and engaged him in small talk in an effort to keep Beichner calm until the


                                             2
police arrived. At one point, Beichner told Jason that “the crazy bitch cut me.” During the
conversation, Jason asked Beichner if he thought he was going to get in trouble for “this,”
and Beichner stated that “this time” he thought he would.

       As the conversation continued, Jason explained to Beichner that the police would
be arriving soon. Beichner then asked Jason several times to get rid of the knife. When
Jason refused, Beichner picked up the knife and walked around the corner toward his
apartment. When Beichner returned, he no longer had the knife.

       Shortly after that, three Nassau Bay police officers arrived after being dispatched
to a possible stabbing. Because of the nature of the call, all three deployed their assault
rifles and went to the second floor of the apartment complex where Beichner and Jason
were sitting. Jason and Beichner were both detained until the officers could determine
what happened. The officers eventually released Jason, who had no further interaction
with Beichner.

       The officers saw that Beichner had blood on his arms, face, and upper torso, and
so they assumed someone had been injured. Beichner could not get on the ground
because of a bad hip, so the officers sat him in a chair to handcuff him. One officer asked
Beichner where his wife was, and Beichner told him she was in the apartment. As a
result, officers proceeded to Beichner’s apartment where they saw a blood smear on the
outside of the door. They also saw a butcher knife placed against the door frame with the
tip pointing down.

       Officers attempted to open the door, but it was locked from the inside by a
deadbolt lock and C-clamp, both of which could only be engaged by someone inside the
apartment. Officers forcibly entered the apartment, and once inside, they saw a blood
transfer on the door’s strike plate, the inside door knob, and the lock, consistent with
someone touching those areas with bloodied hands. There was also a puddle of blood in
the entryway just inside the door. As officers began their sweep of the apartment, they
immediately saw Kilgore lying on a bed in her nightgown and bleeding heavily from her
abdomen. One of the officers checked Kilgore for a pulse, and she was cold to the touch.

                                            3
A cell phone was within her reach.

         A detective from the Nassau Bay Police Department was dispatched to the scene
to collect evidence. The detective observed the apartment to be dirty and in disarray with
mail, liquor bottles, trash, and spent cigarettes on the floor. The detective looked at the
cell phone near Kilgore’s hand and determined that a call was made to “David cell” at
11:41 p.m. lasting fourteen seconds and another made to “711” at 12:02 a.m., twenty-one
minutes later. Through investigation, the detective learned that the first call made was to
Kilgore’s son, John David Green, and Kilgore left a voicemail saying, “David, I need
help.” Green did not get the message until the next day around 9:30 a.m., shortly before
he was notified that his mother had died. The second call, made to “711,” lasted for eight
minutes and fifty-seven seconds.

         The detective also saw a paring knife under the bed where Kilgore was lying. Only
a portion of the handle was visible. Based on the position of the knife and Kilgore’s body
on the bed, the detective did not believe it was plausible that Kilgore had possession of
the knife and then dropped it shortly before she died. Nevertheless, the detective admitted
on cross-examination that this was possible. No blood was found on the blade of the
knife.

         The medical examiner who conducted Kilgore’s autopsy determined that Kilgore
died from a stab wound to her upper-mid abdomen that punctured her liver and caused a
large amount of blood loss. He concluded that the knife Beichner was holding at the
scene could have cause the injury. Based on Kilgore’s injury, he stated that it could have
taken some time before she died, giving her time to make two phone calls within a
twenty-minute time period before losing consciousness. The medical examiner also noted
Kilgore had multiple contusions and abrasions to her hands, arms, and face. Though he
determined the contusions were fairly fresh and could have been caused at or near the
time of her death, he acknowledged they could have occurred several hours prior to her
dying. He also testified that Kilgore had a superficial wound with some bleeding around
it on her scalp.

                                             4
      After finding Kilgore dead in the apartment and speaking to Jason, officers
arrested Beichner and took him to jail. Beichner appeared to have old scabs on his body
that had opened up and caused bleeding, but he did not have any gunshot or stab wounds.
While in jail, Beichner asked to call his wife and said she had slammed the door on his
finger. When an officer attempted to ask Beichner what happened, he invoked his right to
counsel.

                                            II

                                            A

      When reviewing the legal sufficiency of the evidence, we examine all of the
evidence in the light most favorable to the verdict and determine whether a rational trier
of fact could have found the essential elements of the offense beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex.
Crim. App. 2007). Although we consider everything presented at trial, we do not
reevaluate the weight and credibility of the evidence and substitute our judgment for that
of the fact finder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

      Because the fact finder is the sole judge of the credibility of witnesses and of the
weight given to their testimony, any conflicts or inconsistencies in the evidence are
resolved in favor of the verdict. Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App.
2000). Our review considers both direct and circumstantial evidence, as well as any
reasonable inferences that may be drawn from the evidence. Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007). When the record supports conflicting inferences, a
reviewing court must presume that the fact finder resolved the conflicts in favor of the
prosecution and defer to that determination. Padilla v. State, 326 S.W.3d 195, 200 (Tex.
Crim. App. 2010) (citing Jackson, 443 U.S. at 326).

      A person commits murder if he intentionally or knowingly causes the death of an
individual, or intends to cause serious bodily injury and commits an act clearly dangerous




                                            5
to human life that causes the death of an individual. See Tex. Penal Code §§ 19.02(b)(1),
19.02(b)(2).

                                                   B

       On appeal, Beichner contends that the evidence was legally insufficient to prove
that he committed murder. In the alternative, he argues that if he had stabbed Kilgore, the
evidence did not support the jury’s rejection of his self-defense claim.

       First, Beichner argues that the evidence was insufficient to support the jury’s
finding because “[a]t most, the evidence showed that [Kilgore] died of a stab wound to
the stomach and that [Beichner] was found outside walking around naked with blood on
him and holding a knife.” Beichner claims that there was no evidence that the knife he
was holding was actually the knife used to kill Kilgore, and no evidence that Kilgore’s
blood was on the knife. Further, he maintains that his actions were not consistent with a
person trying to cover up or escape from a crime, because he sat in a hallway talking to a
neighbor before the police arrived.

       Viewing the evidence in the light most favorable to the verdict, however, a
rational jury could have found that Beichner murdered Kilgore. Testimony showed that
Beichner and Kilgore had a rocky relationship.1 Officers had been dispatched to the
apartment they shared on at least two occasions for domestic problems. Beichner’s next-
door neighbor testified that on several occasions she or her husband heard arguing and
had to ask Beichner and Kilgore to please be quiet. On the night Kilgore was stabbed, the
same neighbor heard loud arguing coming from Beichner’s apartment but ignored it and
went to bed. When the Rockwells returned home that night, they saw Beichner naked,
covered with blood, and holding a butcher knife outside the apartment he shared with

       1
          There was also testimony that Beichner was often intoxicated, which could have contributed to
the murder. Just one day earlier, the Rockwells both testified that they saw Beichner intoxicated by the
pier near the apartments. Additionally, the next-door neighbor stated that she had never seen Beichner
sober, and two officers testified that they had seen Beichner intoxicated on several previous occasions.
When Jason spoke to Beichner after arriving home on the night of the incident, he believed Beichner was
again intoxicated. The jury could have reasonably concluded that Beichner was intoxicated, and his
intoxication affected his thinking and actions.

                                                   6
Kilgore. The medical examiner confirmed that the butcher knife could have made
Kilgore’s stab wound. In a conversation with Jason while waiting for police, Beichner
told Jason he thought his wife might be dead inside the apartment and he thought he was
going to get into trouble for “this.” Further, Beichner’s apartment was locked from the
inside, and the only person inside was Kilgore. The jury heard evidence that just inside
the door officers found a puddle of blood and saw that the inside doorknob and lock had
blood on them. The jury could have reasonably concluded that Kilgore, fearing for her
safety after Beichner stabbed her, managed to lock him out of the apartment without his
clothes.

       The fact that Beichner did not attempt to run from the police does not necessarily
indicate he did not commit murder. See Bird v. State, 692 S.W.2d 65, 73 (Tex. Crim.
App. 1985) (stating that failure to flee does not necessarily tend to prove innocence). The
jury heard evidence that Beichner’s physical condition may have kept him from escaping,
even if he had wanted to do so. Beichner was unable to get on the ground when police
arrived because of a bad hip. According to officers, they had to sit him in a chair to arrest
him. Kilgore’s son also testified that Beichner had difficulty walking, stating that he “was
in bad shape” and “couldn’t get around hardly at all.” And, even though Beichner never
attempted to run from police, Jason testified that, when it was apparent the police were
about to arrive, Beichner repeatedly asked him to get rid of the knife. When Jason
refused, Beichner walked around the corner and placed the knife at his front door. A jury
could reasonably infer that Beichner put the knife around the corner in the hope police
would not find it. Thus, viewing the evidence in the light most favorable to the
prosecution, a rational jury could have found beyond a reasonable doubt that the evidence
was sufficient to prove that Beichner murdered Kilgore.

       In the alternative, Beichner argues that even if he did murder Kilgore, a rational
jury would not have concluded beyond a reasonable doubt that he was not acting in self-
defense. When asserting self-defense, the defendant has the burden of production and
must bring forth some evidence to support the particular defense. Zuliani v. State, 97

                                             7
S.W.3d 589, 594 (Tex. Crim. App. 2003). But, once the defense is raised, the State bears
the burden of persuasion to disprove the defense. Id. The burden of persuasion is not one
that requires the production of evidence; rather, it requires only that the State prove its
case beyond a reasonable doubt. Id. The issue of self-defense is a fact issue to be
determined by the jury, which is free to accept or reject any defensive evidence on the
issue. Saxton v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991). When a jury finds
the defendant guilty, there is an implicit finding against the defensive theory. Zuliani, 97
S.W.3d at 594.

       Beichner points to evidence that he pleaded with his neighbor, “I need help. Can
someone help me?” and later stated, “The crazy bitch cut me.” Beichner also points out
that the medical examiner found that Kilgore had a blood-alcohol level “somewhere in
the range of .24 to .27” and “a knife was found on the floor just under where the
complainant’s hand was hanging off the bed.” Consequently, Beichner argues, the State
failed to disprove self-defense beyond a reasonable doubt.

       Although Beichner stated that Kilgore “cut” him and he needed help, there was no
testimony that he had a stab wound or other serious injury indicating Kilgore attacked
him. Further, the evidence that Kilgore locked Beichner out of their apartment is some
evidence that she was attempting to protect herself from an attack. The jury also could
have found that Kilgore did not drop the paring knife found on the floor under her bed. A
detective testified that the apartment was very messy so the knife could have been under
the bed before the attack began. And there was no blood on the knife to indicate Kilgore
ever used it in an attack on Beichner. The detective opined that, based on Kilgore’s
position on the bed and the location of the knife, she did not believe that Kilgore dropped
it. Further, the role Kilgore’s intoxication may have played, if any, was for the jury to
determine. The issue of self-defense is an issue of fact to be determined by the jury, and
the jury was free to accept or reject the defensive issue. See Saxton, 804 S.W.2d at 913.

       After reviewing all of the evidence in the light most favorable to the verdict, we
conclude that a rational trier of fact could have found the essential elements of murder

                                             8
beyond a reasonable doubt and also could have found against Beichner’s self-defense
issue beyond a reasonable doubt.

                                         ***

      We overrule Beichner’s issue and affirm the trial court’s judgment.



                                   /s/          Jeffrey V. Brown
                                                Justice



Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            9